Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-1279

                            UNITED STATES,

                               Appellee,

                                    v.

                          DARRELL DOLLIVER,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                                 Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Richard N. Foley on brief for appellant.
     F. Mark Terison, Senior Litigation Counsel, and Paula D.
Silsby, United States Attorney, on brief for appellee.



                             July 13, 2007
           Per Curiam.       After a thorough review of the record and

of the parties' submissions, we affirm.

           Appellant Darrell Dolliver ("Dolliver") challenges the

sufficiency of the evidence supporting his conviction under 18

U.S.C. § 924(c)(1)(A)(i). His arguments do not acknowledge that he

was convicted of possession of a firearm in furtherance of a drug

trafficking crime, rather than use of a firearm during and in

relation to a drug-trafficking crime, and he does not present any

authority suggesting that his behavior here -- the bartering of

drugs for firearms -- falls outside the reach of that statute as

amended by Congress in 1998.          Cf. United States v. Luke-Sanchez,

483 F.3d 703, 706 (10th Cir. 2007) (holding that trading drugs for

guns constitutes possession in furtherance of a drug trafficking

crime under subsection 924(c)(1)); United States v. Boyd, 209 Fed.

Appx.   285,   290   (4th   Cir.    2006)   ("We   conclude   that       accepting

possession of firearms as payment for crack cocaine is possession

in furtherance of a drug trafficking crime."); United States v.

Frederick, 406 F.3d 754 (6th Cir. 2005) ("As a matter of logic, a

defendant's    willingness     to     accept   possession     of     a    gun   as

consideration for some drugs he wishes to sell does promote or

facilitate that illegal sale."); United States v. Cox, 324 F.3d 77,

84 n. 2 (2d Cir. 2003) ("For defendants charged under § 924(c)

after [the 1998] amendment, trading drugs for guns will probably

result in [a conviction for possession in furtherance of a drug


                                      -2-
trafficking crime.]").    Given Dolliver's failure to present any

argument in contravention of this growing consensus, we see no

reason to set aside his conviction.

          Dolliver next contends that the district court failed to

consider the factors in 18 U.S.C. § 3553(a) when setting his

sentence. On the contrary, the court stated that it had considered

those factors, and in explaining its sentence to Dolliver, it

emphasized two of those factors:      the nature of the offenses in

question, and the need to protect the public.     See 18 U.S.C. §§

3553(a)(1) & (b)(2)(C).   The court was not required explicitly to

address all of the other factors in subsection 3553(a). "While the

court ordinarily should identify the main factors upon which it

relies, its statement need not be either lengthy or detailed."

United States v. Turbides-Leonardo, 468 F.3d 34, 40 (1st Cir.

2006), cert. denied, No. 06-9416, 2007 WL 469935 (June 29, 2007)

(citing United States v. Navedo-Concepcion, 450 F.3d 54, 58 (1st

Cir. 2006)).    Here, the court stated that while it was not

accepting the government's recommendation that his sentence be 12

months above the bottom of the range, it was imposing a sentence

six months above the bottom of the range in recognition of the fact

that Dolliver had pled guilty not only to a firearms offense but to

a drug offense as well, and that the drug in question -- heroin --

was one of "the most addictive and hardest drugs known to man."

The court's explanation was sufficient.


                                -3-
          Finally, Dolliver argues that in setting his sentence,

the   court    improperly    relied   upon   the    information   in   a

psychiatrist's report prepared prior to his guilty plea and bench

trial.   See Fed. R. Crim. P. 12.2(c)(4).          On the contrary, the

court rejected the government's suggestion that the court use the

admissions in that report.      In announcing its sentence, the court

was careful to state that while it was clear Dolliver had engaged

in drug dealing, "the extent of [the evidence of] that illegal

conduct, however, is not compelling," and for this reason, it

rejected the government's recommendation of a 96-month sentence.

          The court may have relied on the statement in the Pre-

Sentence Report ("PSR") that Dolliver had a "30-bag-a-day" heroin

habit (a fact from which the court might have inferred that

Dolliver sold a substantial amount of drugs in order to support his

habit), and it appears this statement was taken by the probation

officer from the psychiatrist's report.       But, Dolliver told the

court at sentencing that it had no objection to the contents of the

PSR, so it seems he has waived any challenge to inclusion of this

statement in the PSR.       See Turbides-Leondardo, 468 F.3d at 38.

Even if Dolliver's acquiescence did not constitute a waiver, it

certainly amounted to a forfeiture, and we would review only for

plain error.    See id.     We see no plain error requiring reversal.

It is far from clear that the district court relied on the

statement at sentencing -- it did, after all, acknowledge that the


                                   -4-
evidence of the extent of his drug-dealing was "not compelling" --

so Dolliver has not shown that inclusion of the statement in the

PSR affected his substantial rights or seriously impaired the

fairness of these proceedings.    See United States v. Olano, 507

U.S. 725, 732 (1993).

          Affirmed.   See 1st Cir. R. 27.0(c).




                                 -5-